Citation Nr: 1204288	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-10 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), including on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Louis A. deMier LeBlanc


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1977 to September 1980.  

This appeal to the Board of Veterans' Appeals (Board) is from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

Initially, on his substantive appeal (VA Form 9) filed in March 2010, the Veteran requested a hearing at the RO before a local Decision Review Officer (DRO).  However, in a statement dated in September 2010, the Veteran withdrew this hearing request.  

Also on his VA Form 9, the Veteran stated he believed his service-connected headache disability warranted a higher rating; the current rating is 50 percent.  As the Agency of Original Jurisdiction (AOJ), however, the RO has not initially considered this additional claim, much less denied it and the Veteran responded by appealing the decision to the Board.  So the Board does not presently have jurisdiction to consider this additional claim, and it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

And even the claim that is currently before the Board, for a TDIU, requires further development before being decided on appeal.  So the Board is remanding this claim.


REMAND

The Veteran claims that his service-connected headache disability precludes him from obtaining and maintaining substantially gainful employment and, therefore, entitles him to a TDIU.

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any non-service connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If a Veteran does not meet these threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an extra-schedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1) and Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must assess whether there are circumstances in the Veteran's case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Van Hoose, supra; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See, too, Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

In this particular case at hand, the Veteran's only service-connected disability is headaches, which has been rated as 50-percent disabling effectively since May 28, 2002.  So he does not have a sufficient rating to satisfy the threshold minimum requirements of 38 C.F.R. § 4.16(a) for consideration of a TDIU.  But, as mentioned, he can still show his entitlement to this benefit by establishing his unemployability on account of this disability under the alternative special provisions of § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996) Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

According to 38 C.F.R. § 4.16(b), the rating agency should refer to the Director of Compensation and Pension (C&P) Service or other appropriate authority for 
extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  His service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on this issue must be addressed.  38 C.F.R. § 4.16(b).

Here, the Veteran had VA compensation examinations in December 2002, December 2007, and December 2008 in connection with his claims for a higher rating for his headache disability.  There was no indication he was unemployed or unemployable when examined in December 2002.  The December 2007 examiner noted the Veteran was unemployed, however, although this examiner added that if the Veteran was adequately treated for his headache disorder he could "possibly maintain a job without functional limitations, but. . . there will be a high probability of frequent absenteeism."  The most recent December 2008 VA examiner also noted the Veteran was unemployed.  It was confirmed the headaches had effects on his daily activities, and these effects were described as in ways just moderate but in others severe.  The examiner also commented that these effects were only during episodes of headaches.  There was no further comment or opinion as to the Veteran's ability to obtain and maintain substantially gainful employment.

Also of record are the Veteran's VA outpatient treatment records from January 2000 to April 2008, which note his continuous complaints of and treatment for his headache disability.  Importantly, a February 2007 psychiatric note indicated he had completed a course to become a massage therapist and was also in the process of completing a course to be a chef.  However, he was unsure whether he wanted to work because he might lose his Social Security Disability benefits.  There was also the possibility of working through Compensated Work Therapy (CWT).  However, a September 2007 VA treatment record also stated he was seeking a higher rating for his migraines so he may obtain unemployability since he is unable to work.

There has not been any medical opinion specifically determining whether he is unemployable on account of his service-connected headache disability.  And as the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

But on the other hand, having said that, for a Veteran to prevail on a claim for a TDIU on an extra-schedular basis, the record must reflect some factor that takes his case outside the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A medical opinion therefore is needed to assist in determining whether the Veteran is unemployable due solely to his service-connected headache disability.  If the examiner concludes the Veteran is unemployable because of this service-connected disability, and if he still does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), the claim must be referred to the Director of C&P Service for consideration of whether a TDIU alternatively is warranted under the special provisions of 38 C.F.R. § 4.16(b).


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination to reassess the severity of the Veteran's 
service-connected headache disability, but especially in terms of whether this disability precludes him from obtaining and maintaining substantially gainful employment commensurate with his level of education and prior work experience and training.

2.   Then readjudicate this TDIU claim in light of this opinion and any other additional evidence submitted or otherwise obtained, considering both 38 C.F.R. § 4.16(a) and, if warranted, subpart (b).  If extra-schedular consideration is warranted, refer this matter to the Director of C&P Service or designee for this special consideration.

3.  If this TDIU claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




